11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Bonifacio Rodriguez, Jr. a/k/a Juan          * From the 70th District
Fonifacio Rodrigues, Jr. a/k/a Bonifacio       Court of Ector County,
Rodriguez Hernandez,                          Trial Court No. A-39,164.

Vs. No. 11-13-00357-CR                       * December 19, 2013

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court=s opinion, the appeal is dismissed.